NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0424n.06

                                           No. 21-5033

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                     FILED
                                                                                   Sep 07, 2021
                                                                               DEBORAH S. HUNT, Clerk
DARRELL LITTLETON,                                    )
                                                      )
       Plaintiff-Appellant,                           )       ON APPEAL FROM THE
                                                      )       THE UNITED STATES DISTRICT
v.                                                    )       COURT FOR THE EASTERN
                                                      )       DISTRICT OF KENTUCKY
                                                      )
LOWE’S HOME CENTERS, LLC,                             )       OPINION
                                                      )
       Defendant-Appellee.                            )
                                                      )


BEFORE: GRIFFIN, LARSEN, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Darrell Littleton suffered an injury while shopping for

wood at Lowe’s. He sued the store, but following discovery, the district court granted summary

judgment for Lowe’s. Littleton appeals, and we AFFIRM.

                                                 I.

       April 25, 2018 began as a normal day for Darrell Littleton. To make ends meet, Littleton

buys, fixes up, and then rents out houses. Naturally, this requires him to purchase a lot of building

material and tools. For that reason, Littleton was a frequent visitor of the Lowe’s in Morehead,

Kentucky. But Littleton’s April 25th stop at the store did not go quite like his previous visits.

Littleton stopped by Lowe’s to purchase some balusters for his mother’s house. While standing in

the aisle housing the balusters, Littleton realized he needed to run some quick calculations. So he

looked down at his phone to plug in some numbers.
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


        Littleton did not see exactly what happened next. But he felt it. When he was looking down

at his phone, Littleton says a heavy object hit his head and hand before crashing to the ground.

Littleton staggered but did not fall down or lose consciousness. When Littleton collected his

senses, he saw two lumber stair stringers on the ground. Similar stringers sat in a display just above

the balusters Littleton was planning to buy. This display, which customers can reach, is a metal

shelf with dividers separating different lumber products. At the front of the display is a “kickplate,”

a slim metal plate that keeps objects housed on the shelf from moving. A slim, lax cord also runs

across the display, which is designed to prevent products from falling when customers handle

them.

        Soon a Lowe’s employee, Billy Hillard, was on the scene. According to Littleton, Hillard

remarked that he had “told them a thousand times” to move the cable running across the stringer

display up to a higher position. (R. 90-1, Dep. of Darrell Littleton at 77–78, PID 403–04.) The

stringers left an abrasion on Littleton’s head and a sharp pain in his right thumb, so a Lowe’s

employee retrieved a bandage for him. Still, Littleton left the store shortly after the incident without

filling out a formal incident report with Lowe’s. Instead, he told Sales Manager Larry Routt that a

“treated step tread fell [and] hit” him on the top of his head and right hand. (R. 90-2, PID 438.)

Littleton later returned to fill out a formal incident report and retrieve an informal report Routt had

written.

        Littleton’s injury led to neck and head problems for which he has sought regular treatment.

Littleton says the pain from his injuries prevents him from enjoying time with his grandchildren

and wife. So he sued Lowe’s in state court for negligence, claiming he was “hit in the head by a

piece of lumber which was inappropriately stacked and secured.” (R. 1-1, Compl. at 3, PID 8.) His

theory is that Lowe’s put too many stringers in the display, which caused two of them to tip over.



                                                   2
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


And when they fell, they flipped over the cord running across their display, creating a “hammering

leverage” that made them even more dangerous. (R. 90-1, Dep. of Darrell Littleton at 106, PID

411.) So by failing to properly secure the stair stringers, Lowe’s breached its “duty to exercise

reasonable care for” Littleton’s safety. (R. 1-1, Compl. at 3, PID 8.)

       Lowe’s removed Littleton’s complaint, invoking federal diversity jurisdiction. The parties

conducted discovery and took several depositions. Those included Littleton, Hillard, and Routt, as

well as Littleton’s doctors and medical experts (though Littleton did not retain a liability expert).

After discovery, the district court granted Lowe’s summary judgment. “There is no evidence in

the record,” the court wrote, “that the stringer display, in and of itself, posed an unreasonable risk

of harm.” (R. 112, Mem. Op. & Order at 9, PID 1203.) Instead, Lowe’s expert testimony and the

“[b]asic rules of physics” render Littleton’s account impossible. (Id.)

       Littleton appeals the district court’s grant of summary judgment. But he runs into the same

hurdle here that he did below: He has no evidence that the stringer display was unreasonably

dangerous. And for that reason, we affirm summary judgment.

                                                   II.

       We review a grant of summary judgment de novo. See, e.g., Int’l Outdoor, Inc. v. City of

Troy, 974 F.3d 690, 697 (6th Cir. 2020). Summary judgment is appropriate when “the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). When we review a grant of summary judgment, we draw

reasonable inferences in favor of the non-moving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). But to prevail, the non-moving party “must present

material evidence in support of [its] allegations.” Kessler v. Visteon Corp., 448 F.3d 326, 329 (6th

Cir. 2006) (per curiam). A mere “scintilla” of evidence is not enough. See Anderson v. Liberty



                                                   3
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


Lobby, Inc., 477 U.S. 242, 252 (1986). Instead, the non-moving party must present evidence on

which the jury could reasonably find in its favor. Id.

                                                   III.

       This is a case about premises liability, an offshoot of negligence. And here we apply

Kentucky law. See, e.g., Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 566 (6th Cir. 2001).

The negligence elements in Kentucky, as elsewhere, are familiar: duty, breach, injury, and legal

causation. See Wright v. House of Imps., Inc., 381 S.W.3d 209, 213 (Ky. 2012).

       The duty a storeowner owes to someone in his store depends on that person’s status. See

Shelton v. Ky. Easter Seals Soc’y, Inc., 413 S.W.3d 901, 909 (Ky. 2013). “A customer of a store,

when on that part of the premises where customers are expected to go, is an invitee.” Dick’s

Sporting Goods, Inc. v. Webb, 413 S.W.3d 891, 897 (Ky. 2013) (quoting Lyle v. Megerle, 109

S.W.2d 598, 599 (Ky. 1937)). And in Kentucky, “landowners owe a duty to invitees to discover

unreasonably dangerous conditions on the land and either correct them or warn of them.” Id.

(quoting Ky. River Med. Ctr. v. McIntosh, 319 S.W.3d 385, 388 (Ky. 2010)).

       Littleton was an invitee of Lowe’s when he was injured. So to survive summary judgment,

Littleton must at least show that there is a material dispute over whether the stringer display here

was unreasonably dangerous. He fails to do so.

                                                   A.

       We start by addressing an important issue: Who bears what burden of proof? Littleton

argues we should apply the unique “burden shifting” approach, which the Kentucky Supreme

Court has endorsed for slip-and-fall cases. See Lanier v. Wal-Mart Stores, Inc., 99 S.W.3d 431

(Ky. 2003). The district court applied this framework. Lowe’s disputes its applicability to falling

merchandise cases like this one (even though it prevailed under the framework below). In the end,



                                                    4
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


it is unnecessary for us to resolve Lanier’s exact scope. Even assuming it applies, Lowe’s is entitled

to summary judgment.

       Under Lanier, a slip-and-fall plaintiff can thwart summary judgment if he shows three

things: (1) he was injured when he fell “as a result of slipping on a substance on the floor,” (2) the

substance rendered the premises not reasonably safe, and (3) “the presence of the

substance . . . was a substantial factor in causing the Plaintiff’s fall and injury.” See Smith v. Wal-

Mart Stores, Inc., 6 S.W.3d 829, 832 (Ky. 1999) (Cooper, J., concurring); see also Lanier, 99

S.W.3d at 436 (adopting the Smith concurrence). Once a plaintiff meets this burden, a rebuttable

presumption arises that the premises were unsafe. Lanier, 99 S.W.3d at 437. It then falls on the

store to rebut this presumption by presenting evidence that it did not cause the unsafe condition

and could not reasonably have discovered it in time to prevent the accident. See id.; Smith, 6

S.W.3d at 832 (Cooper, J., concurring).

       Littleton says this approach should apply here. Lowe’s counters that Lanier by its terms

applies only to slip-and-fall cases. Lowe’s is right that the Lanier court described its burden-

shifting framework by reference to slip-and-fall cases. See Lanier, 99 S.W.3d at 432; see also

Smith, 6 S.W.3d at 832. But the Kentucky Supreme Court has expanded Lanier in important ways.

For instance, the court no longer requires a slip to occur at a self-service store for a plaintiff to

invoke Lanier, see Bartley v. Edu. Training Sys., Inc., 134 S.W.3d 612, 616 (Ky. 2004), even

though the Lanier court’s examination of the nature of self-service stores underlaid its reasoning,

see Lanier, 99 S.W.3d at 435–36. Thus, a customer who tripped over a rug at a real estate school,

Bartley, 134 S.W3d at 613, and a restaurant-goer who slipped on car oil in a restaurant’s parking

lot, Martin v. Mekanhart Corp., 113 S.W.3d 95, 98 (Ky. 2003), were entitled to Lanier burden-

shifting. Moreover, the Kentucky Supreme Court has described Lanier with broad language. The



                                                   5
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


court in Martin, for instance, described Lanier as applying when a customer has “an encounter

with a foreign substance or other dangerous condition on the business premises.” Id. at 98

(emphasis added); see also Brewster v. Colgate-Palmolive Co., 279 S.W.3d 142, 150 (Ky. 2009).

       At the same time, no post-Lanier Kentucky Supreme Court decision has applied the Lanier

framework in cases involving something other than trips or slips and falls. Neither has any decision

from the Kentucky Court of Appeals. If anything, the court of appeals has scaled back Lanier’s

reach. See Brewster v. Colgate-Palmolive Co., No. 2004-CA-002681-MR, 2006 Ky. App. Unpub.

LEXIS 606, at *10 (Ky. Ct. App. July 14, 2006), aff’d on other grounds, Brewster, 279 S.W.3d at

149–150 (Ky. 2009) (Lanier does not apply to asbestos exposure); Engler v. Davis, No. 2005-CA-

CA-000669-MR, 2005 WL 3249941, at *1 (Ky. Ct. App. Dec. 2, 2005) (same but with a bookstore

stair step); McNay v. Shell’s Seafood Rests., Inc., No. 2003-CA-001958-MR, 2005 WL 384547, at

*3 (Ky. Ct. App. Feb. 18, 2005) (same but with parking lot curb); Bryan v. O’Charley’s, Inc., No.

2002-CA-001503-MR, 2003 WL 21949182, at *3 (Ky. Ct. App. Aug. 15, 2003) (same but with

black ice in parking lot). But see Carrier v. Dairy Queen Wholly Owned Stores, Inc., No. 2003–

CA–002729–MR, 2005 WL 567190, at *1 (Ky. Ct. App. Mar. 11, 2005) (applying Lanier to a

black ice case).

       So we are left with mixed signals regarding the exact scope of Lanier’s burden-shifting

framework. The Kentucky Supreme Court’s trend has been to expand Lanier (though not to falling

merchandise cases), while the Kentucky Court of Appeals tends to restrict it. Perhaps this explains

the confusion among federal district courts over Lanier’s reach. Compare Woltman v. Pepsi

Midamerica Co., No. 5:07CV-74-R, 2008 WL 2038880, at *3 (W.D. Ky. May 12, 2008) (“[T]he

application of Lanier is limited to slip and fall cases brought by business invitees who have been

injured as the result of slipping on a foreign substance.”) with Neville v. Wal-Mart Stores E., L.P.,



                                                   6
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


No. 3:06–CV–653–H, 2008 WL 2858883, at *4 (W.D. Ky. July 24, 2008) (noting that Lanier

would apply in a falling merchandise case if plaintiff could prove the dangerous condition was

discoverable).

        At any rate, we recognize this is a close and unresolved question. But as we discuss below,

Littleton is not entitled to Lanier burden shifting here even if the framework applies to this type of

case because he has not shown the existence of a dangerous condition. See Martin, 113 S.W.3d at

98.

                                                   B.

        Where does all that leave us? To even trigger Lanier, Littleton must show that there is a

disputed question of material fact on whether Lowe’s stringer display was unreasonably

dangerous. See Fed. R. Civ. P. 56. But he presents no compelling evidence to that effect. Littleton

points to two things he says prove the lumber display here was dangerous. Neither gets the job

done.

        First, Littleton says the wire strung across the display was positioned too low to prevent

wood from falling out. But Lowe’s presents unrebutted expert testimony that this wire is not

designed to prevent merchandise from falling out of the display. (R. 96-1, Aff. of Doug Ginter at

2, PID 495.) Instead, it “serves only to prevent the product from falling to the floor when the

product is being handled.” (Id. (emphasis added).) In other words, “[t]he chain/cable has no

purpose when the product is not being handled.” (Id.) So the alleged position of the cable does not

create a genuine dispute over the dangerousness of the display.

        Second, Littleton accuses Lowe’s of “overstocking” the lumber display. But again, Lowe’s

presents unrebutted testimony that the display was not unreasonably dangerous in this way. Larry

Routt testified that a display is “overstocked” when the product cannot fit within the kickplate at



                                                   7
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


the bottom of the display. (R. 106-6, Dep. of Larry Routt at 31, PID 953.) That kickplate, according

to unrebutted expert testimony, “is present to prevent movement of the product . . . and it is an

effective tool which prevents movement of” the product. (R. 96-1, Aff. of Doug Ginter at 1, PID

494.) Littleton has produced no evidence that the kickplate was missing when he suffered his injury

or that the stringers were outside the kickplate. In fact, Lowe’s produced evidence to the contrary.

       Littleton next claims the district court drew impermissible inferences in favor of Lowe’s.

We do not see how. All Littleton can point to is the fact that the district court credited Lowe’s

expert testimony. But Lowe’s expert affidavit is exactly the type of evidence that a party can use

to win summary judgment. See Fed. R. Civ. P. 56(c)(1)(A). And Littleton has not produced

evidence to contradict Lowe’s expert that the wire across the display does not relate to the display’s

dangerousness when a customer is not handling the stringers.

       Littleton also says he produced “substantial evidence” from which to conclude that the

stringers fell because the shelf was overloaded. But he has produced no evidence to that effect.

The circumstantial evidence Littleton points to here is that a board hit him on the head. That might

suffice if stores were strictly liable for their customers’ injuries. They are not. See Lanier, 99

S.W.3d at 436. At any rate, that a stringer struck Littleton is not evidence that the board fell because

the shelf was overloaded. Lowe’s presented testimony that the shelf was not, and could not have

been, overloaded because the stringers were housed within the kickplate. Littleton presented

nothing to rebut that.

       Littleton’s last argument is that a jury should determine whether the display was

unreasonably dangerous. But no such categorical rule exists. If a plaintiff comes forward with no

evidence of an unreasonably dangerous conditions, but only speculation, the case need not reach

a jury. See Jones v. Abner, 335 S.W.3d 471, 475–76 (Ky. Ct. App. 2011) (affirming summary



                                                   8
No. 21-5033, Littleton v. Lowe’s Home Ctrs., LLC


judgment after plaintiff produced no evidence, but only speculation, that bathtub was unreasonably

slippery).

                                                   IV.

       Littleton’s task here was admittedly a difficult one. There are no witnesses to this incident.

No cameras captured it. Littleton did not even see the stringers fall before he felt their effect. But

in the end, this dearth of evidence does Littleton in. We AFFIRM the district court’s grant of

summary judgment.




                                                   9